Citation Nr: 0814316	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  03-10 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for residuals of low back, 
upper back and neck injuries.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Osborne, Counsel 

                                                    
INTRODUCTION

The veteran served on active duty from April 1974 to July 
1977.

This matter was most recently before the Board of Veterans' 
Appeals (Board) in August 2004, at which time the issues of 
the veteran's entitlement to service connection for residuals 
of a back injury and a psychiatric disorder were remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purpose of such remand 
was to accomplish certain procedural and evidentiary 
development.

While the case remained in remand status, the AMC's Resource 
Center in Cleveland, Ohio, by its rating decision of February 
2006, granted entitlement to service connection for post- 
traumatic stress disorder and assigned a 30 percent 
evaluation therefor, effective from December 11, 2002.  Such 
action effectively terminates the veteran's pending appeal 
for service connection for a psychiatric disorder.  It is 
noted that a separate and distinct appeal as to the initial 
rating assigned for post-traumatic stress disorder was 
initiated by the veteran in April 2006, when he submitted a 
notice of disagreement with the initial rating of 30 percent 
assigned in February 2006.  In December 2006, the RO 
increased the rating for the veteran's PTSD to 70 percent, 
effective December 11, 2002 or the date of receipt of the 
original claim for service connection, and issued a statement 
of the case on the matter.  The veteran did not perfect an 
appeal for a higher initial or staged rating for his PTSD by 
submitting a substantive appeal.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2007); Roy 
v. Brown, 5 Vet. App. 554 (1993).  (Emphasis added.)  
Accordingly, the Board does not have jurisdiction over this 
latter issue.

Notice is taken that the veteran was afforded a video 
conference hearing before the Board in February 2004, a 
transcript of which is of record.  The Board employee who 
conducted such hearing has since retired, and the veteran was 
advised of this fact by the Board in its June 2006 letter to 
him, wherein he was further informed of his right to appear 
for another hearing either before RO or Board personnel.  It 
was also indicated to him that if he failed to respond within 
a 30-day period, it would be assumed that no further hearing 
was desired.  No response was received from the veteran with 
respect to the Board's correspondence of June 2006.  Hence, 
the veteran's hearing request is deemed withdrawn and the 
Board herein proceeds to address the merits of the certified 
issue.

The Board denied the veteran's claim for service connection 
for residuals of a back injury by an October 24, 2006 
decision.  However, additional relevant evidence was received 
by the RO just days prior to the issuance of that Board 
decision.  Such evidence was accompanied by a waiver of RO 
review signed by the veteran.  An appellate decision may be 
vacated by the Board at any time upon the request of the 
appellant or his representative, or on the Board's own 
motion, when there has been a denial of due process.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).  
In view of the foregoing, the Board must vacate its October 
24, 2006 decision denying service connection for residuals of 
a back injury.  A new decision is rendered below that 
reflects consideration of the additional evidence in question 
and this decision will be entered as if the October 24, 2006 
Board decision had never been issued.  Id.

In reviewing the procedural history of this case, to include 
the veteran's original claim for service connection, the RO 
decision that was appealed, the statement and supplemental 
statements of the Case issued, and the veteran's notice of 
disagreement and substantive appeal, the veteran's claim for 
service connection for "residuals of a back injury" involve 
his lumbosacral (low back), thoracic (upper back) and 
cervical (neck) segments of the spine.  Hence, the issue is 
as styled on the first page of this decision.

The issues of entitlement to service connection for residuals 
of injuries to the upper back and neck are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.
                                                
                                                    FINDING 
OF FACT

It is at least as likely as not that the veteran's current 
low back disability is due to in-service trauma.                                                     


                                             CONCLUSION OF 
LAW

Residuals of a low back injury were incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


                 REASONS AND BASES FOR FINDING AND CONCLUSION

                           Veterans Claims Assistance Act of 
2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  

Inasmuch as the benefit sought by this appeal is granted to 
the extent indicated below, and the remaining issues on 
appeal are addressed in the remand appended to this decision, 
discussion of the VA's attempts to comply with the VCAA, its 
implementing regulations, and body of jurisprudence 
interpretive thereof, is obviated with respect to the claim 
addressed herein.

                            Merits of the Claim for Service 
Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a 
veteran served 90 days or more during a period of war, or 
during peacetime after December 31, 1946, and a chronic 
disease, such as arthritis, becomes manifest to a degree of 
10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection requires medical evidence of a current 
disability; medical, or in some cases, lay evidence of the 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the current disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In oral and written testimony offered by the veteran, 
including that set forth at the time of a video conference 
hearing before the Board in February 2004, it was indicated 
that he sustained significant injuries to his back in 
December 1974 when his car was hit broadside by a train at an 
unmarked railroad crossing and totally demolished.  He 
further described his involvement in subsequent motor vehicle 
accidents, including two in which he was rear-ended.

Service medical records identify a single injury to the 
veteran's back.  The injury occurred in late December 1974, 
when the automobile he was driving was struck by a train.  
Examination at that time showed multiple soft tissue injuries 
and abrasions, as well as a muscle strain of the low back.  
No further complaints or findings with respect to any 
residuals of such injury or other back disability are 
demonstrated in the veteran's service medical records, 
including those compiled during reserve duty subsequent to 
his release from active service.

After service, evidence of arthritis of the spine is not 
shown during the one-year period immediately following the 
veteran's discharge from service or for many years 
thereafter.  Beginning in or about 1986, complaints of neck 
pain are initially documented (the neck or cervical spine is 
not at issue) and in 1990, or approximately 13 years after 
service, the veteran is shown to have sought medical 
assistance due to lumbar spine problems.  In November 1990, 
he set forth a four to five-year history of neck cricks to a 
physical therapist.  He was treated in December 1991 for a 
lumbosacral contusion following a fall while skiing.  
Diagnostic testing in August 1996 identified findings 
consistent with degenerative disc disease at C5-6 and C-6, 
secondary to C4-6 and C5-6 spondylosis with central C4-5 disc 
herniation, and disc bulges with associated osteophyte 
formation and resulting left neural foraminal narrowing.  A 
period of private hospitalization followed in November 1996 
for a cervical discectomy for cervical radiculopathy and the 
admitting history was to the effect that his cervical spine 
and upper extremity complaints had begun in August 1996 in 
connection with a lifting injury and near fall.

When evaluated by a private neurologist in July 2001, the 
veteran reported that, in 1976, the vehicle in which he was 
traveling was struck by a train in which he sustained a 
whiplash injury.  Also noted was the veteran's involvement in 
several motor vehicle accidents since that time, the last of 
which occurred in 1985; all were noted to entail whiplash 
injuries.  Since the 1976 accident, the veteran indicated 
that he was experiencing frequent tightening and spasm of the 
neck.  A ten-day history of right arm pain and other symptoms 
was also set forth; the formulation was of right forearm pain 
with hypesthesia in the C-5 and C-6 distribution and a 
question of brachial plexus irritation versus C-5, C-6 
lesion.  Further diagnostic testing disclosed a large 
herniated disc at C5-6 and C4-5.  During a neurosurgical 
consultation that followed, prior to further cervical spine 
surgery in November 2002, it was noted by a clinician that 
the veteran's history of spinal problems dated to 1995.

Of record are lay statements submitted by the veteran's 
mother and ex-wife. Therein, it was noted by both lay 
affiants that the veteran had sustained injuries to his upper 
and lower back in an in-service car accident and that he had 
complained of back symptoms subsequent thereto.

In order to better assess the relationship between the 
veteran's in-service back injury and current back 
disablement, the Board by its August 2004 remand requested 
that a VA orthopedic examination be afforded the veteran.  
Such evaluation was undertaken in October 2004 without the 
benefit of the veteran's claims file.  Without the claims 
folder, the examiner concluded that it was at least as likely 
as not that the veteran's disc disease of the cervical spine 
and lumbosacral strain were related to his military service.  
Such examiner was thereafter provided with the veteran's 
claims file, and upon its review, she set forth in an October 
2005 addendum to her earlier report that, despite an in- 
service low back muscle strain, no documentation of an 
ongoing back disability was found following the acute in-
service event.  In the opinion of that VA physician, the 
veteran's chronic lumbar and radicular symptoms originated 
much later, and, as such, it was concluded that the veteran's 
low back pain was not at least as likely as not to be related 
to his military service.

The veteran underwent a VA examination of his back in October 
2007.  Following a thorough orthopedic evaluation, the 
physician concluded that it is at least as likely as not that 
the veteran's low back disability is linked to in-service 
trauma.  The claims file was available and reviewed by the 
physician who proffered this opinion.   

There is no question that the veteran sustained a back injury 
in a motor vehicle accident while on active duty.  Competent 
evidence linking such injury to the veteran's current back 
disability is conflicting.  It is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998). In so 
doing, the Board may accept one medical opinion and reject 
others.  Id.  At the same time, the Board cannot make its own 
independent medical determinations, and it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.  

The Board accords equal weight to the two conflicting 
opinions noted above.  Both opinions were based upon a review 
of the record and supported by a rationale.  Accordingly, and 
with application of the doctrine of reasonable doubt, the 
Board finds that service connection for residuals of a low 
back injury is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. § 3.102, 3.303; Hickson, supra.  See also 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001) regarding 
the application of the doctrine of reasonable doubt.
                                                            
ORDER

Service connection for residuals of a low back injury is 
granted.


                                                           
REMAND

As noted in the introduction to the above decision, the 
claims in appellate status include service connection for 
residuals of injuries to the upper back (thoracic spine) and 
neck (cervical spine).  The physician who conducted the 
October 2007 VA examination addressed the question of whether 
the veteran's low back disability was related to in-service 
trauma but he did not address the questions of whether the 
veteran's upper back and neck disabilities are due to his 
injuries sustained while on active duty.  Accordingly, the 
Board finds that the case must be returned to this physician 
to address these questions.  

Accordingly, the case is REMANDED to the RO via the AMC in 
Washington, DC., for the following action:

1.  Please send the veteran a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) specific to the claims for 
service connection for residuals of 
injuries to his upper back (thoracic 
spine) and neck (cervical spine).  
Specifically, the letter should: (a) 
inform the appellant about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (b) inform the appellant about 
the information and evidence that VA will 
seek to provide; (c) inform the appellant 
about the information and evidence the 
appellant is expected to provide; and (d) 
request that the appellant provide any 
evidence in the appellant's possession 
that pertains to the claims.  

2.  Return the claims file to the 
physician who performed the October 2007 
VA examination of the veteran, Carmo 
Trinidade, M.D.  Following a review of 
the relevant medical and radiological 
evidence of record, the physician is 
asked to address the following questions: 

a.) Is it at least as likely as not 
that the veteran's upper back or 
thoracic spine disability is due to 
the injuries he sustained during 
service?

b.)  Is it at least as likely as not 
that the veteran's neck or cervical 
spine disability is due to the 
injuries he sustained during 
service?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility. Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the causal relationship; 
less likely weighs against the claim.

The physician is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he should so indicate.

3.  Thereafter, the RO/AMC should review 
the claims file, paying particular 
attention to whether Dr. Trinidade has 
answered the questions presented by the 
Board.  If any development is incomplete, 
or if the addendum does not contain 
sufficient information, the RO/AMC should 
take corrective action before 
readjudication.  38 C.F.R. § 4.2 (2005).

4.  The RO/AMC should readjudicate the 
claims for entitlement to service 
connection for residuals of injuries to 
the upper back (thoracic spine) and neck 
(cervical spine).  If any benefit sought 
remains denied, the RO/AMC should prepare 
an SSOC and send it to the veteran and 
his representative.  An appropriate 
period of time to respond should also be 
provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



                       
______________________________________________ 
                                                   R. F. 
WILLIAMS 
                              Veterans Law Judge, Board of 
Veterans' Appeals

